Citation Nr: 0618762	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for epidermoid squamous 
cell carcinoma of the uvula localized in the oropharynx, 
claimed as mouth cancer, due to exposure to herbicides.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
January 1969 to August 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico. 

 In January 2006, the Board received additional evidence from 
the veteran.  The evidence was received within 90 days 
following the mailing to the veteran of notice dated January 
2006 that his appeal had been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board.  Remand to the RO for initial 
consideration of this evidence pursuant to 38 C.F.R. 
§ 20.1304(a) and (c) (2006) was not required, however, 
because the same evidence had previously been submitted by 
the veteran in June 2005, and had been associated with the 
veteran's claims file before the November 2005 Supplemental 
Statement of the Case was issued.  
 

FINDINGS OF FACT

There is no evidence of current malignancy in the oropharynx, 
hypopharynx, or larynx, and the veteran does not have current 
residual disability resulting from carcinoma in situ of the 
uvula.  


CONCLUSION OF LAW 

Criteria have not been met for service connection for 
epidermoid squamous cell carcinoma of the uvula localized in 
the oropharynx, claimed as mouth cancer, due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The veteran claims 
service connection for cancer of the mouth due to exposure to 
herbicides during his service in the Republic of Vietnam.  VA 
regulations contain special presumption provisions for those 
exposed to herbicides during active service in the Vietnam 
Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
With respect to certain disorders, service connection will be 
presumed provided two sets of requirements are met.  

The veteran's claim was filed in May 2001, before December 
2001 amendments to 38 U.S.C.A. § 1116.  Previously, Section 
1116(a)(3) provided that a veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and had a disease listed as 
presumed related to herbicide exposure would be presumed to 
have been exposed to herbicides during his active military 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  In McCartt v.West, 12 Vet. App. 164, the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court), held, in essence, that an appellant must submit 
evidence of exposure to Agent Orange during service when 
there is no evidence that the appellant has developed one of 
the diseases enumerated under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001). Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era. See 38 U.S.C. § 1116(f), as revised.

Now, the veteran, during active military service of at least 
90 days, must have served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116(a)(1)(A); 38 C.F.R. 
§§ 3.307(a)(1), (6).  The veteran's service records show that 
he had active military service of more than 90 days during 
1969 and 1970, and that he was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal, so he meets the service 
requirement.  As a result, he is presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin or 2,4- dichlorophenoxyacetic acid, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  No such affirmative evidence 
exists here, so the first set of requirements has been met.  

Second, one of the specified diseases listed in 38 C.F.R. 
§ 3.309(f) must become manifest to the specified degree of 
severity within the time period set forth in 38 C.F.R. 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a).  Here, the veteran seeks service connection for 
cancer of the mouth (diagnosed as epidermoid squamous cell 
carcinoma of the uvula localized in the oropharynx).  That 
disease, however, is not included in the list of diseases for 
which the law has created a presumption of service connection 
and as a result, the veteran cannot use the special 
presumption provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309 to establish service connection.  

Unlike cancer of the mouth, a presumption of service 
connection is available for certain respiratory cancers-
specifically, cancer of the lung, bronchus, larynx, or 
trachea.  38 C.F.R. § 3.309(e).  Although the veteran 
suggests that his cancer fits under the category of cancer of 
the larynx, the VA examiner specifically found no evidence of 
malignancy in the larynx, or in the oropharynx or hypopharynx 
as well.  The veteran's mouth cancer does not fall within the 
special presumption provisions to establish service 
connection.  

The veteran points out that in the medical records, no 
examiner has been able to locate the exact origin of the 
cancer that was found in his uvula.  Since his cancer could 
have originated in the larynx, he argues, he should be 
permitted to use the special presumption provisions that 
apply to cancer of the larynx.  Absent a showing of malignant 
neoplasm of the lung, bronchus, larynx, or trachea, however, 
the presumption provisions don't apply, as one of the 
specified diseases listed in 38 C.F.R. § 3.309(f) must become 
manifest to the specified degree of severity within the time 
period set forth in 38 C.F.R. § 3.307(a)(6)(ii).  See 
38 C.F.R. § 4.97, Diagnostic Code 6819 concerning disability 
ratings assigned for malignant neoplasm of any specified part 
of the respiratory system exclusive of skin growths.

The veteran has submitted a medical opinion by an 
otolaryngologist that epidermoid carcinoma of the uvula 
should be treated in the same way as cancers in the 
oropharynx or hypopharynx.  But a presumption of service 
connection based on exposure to herbicides used during the 
Vietnam Era is governed by VA regulations and is not 
available for any condition not contained in 38 C.F.R. 
§ 3.309(e).  To the extent the veteran seeks to add cancer of 
the uvula to that list and thereby qualify for presumptive 
service connection, this is not the proper forum for that 
request. Cf., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994) (veteran's attempt to add a disease to the presumptive 
provisions governing ionizing radiation was misplaced).   The 
Agent Orange Act of 1991, Pub.L. 102-4, 105 Stat. 11, 
prescribes a detailed scientific and medical process for 
supplementing the list of diseases in 38 C.F.R. § 3.309(e).  
See 38 U.S.C.A. § 1116(b)-(d) (statutory process for 
Secretary of Veterans Affairs to decide which diseases are 
entitled to a presumption);  see also Diseases Not Associated 
with Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27630 
(May 20, 2003) (explaining Secretary's decisions about which 
diseases are entitled to a presumption of service 
connection).  

Notwithstanding the special presumption provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309,  the 
veteran may also try to establish service connection 
directly, without the use of presumptions.  See Combee v. 
Brown, supra, 34 F.3d at 1044.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that (1) a disability was incurred in service; (2) a current 
disability exists; and (3) there is a relationship between 
the current disability and the injury or disease incurred 
during service.  38 C.F.R. § 3.303(d); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

None of those requirements are met in this case.  First, the 
veteran incurred no disability during service.  The veteran's 
service medical records are silent as to cancer during 
service.  Although the veteran complained of a sore throat in 
December 1969, his bacterial pharyngitis was treated and he 
did not return again for any mouth or respiratory issues 
during service.  The veteran did not develop cancer of the 
uvula until 24 years after discharge and no medical records 
indicate that it was incurred during service.  

Second, the veteran has no current disability.  While he 
developed cancer of the uvula in 1994, the veteran 
successfully underwent surgery and radiation to eliminate 
that cancer.  Since Congress specifically limits disability 
compensation to those who have a present disability, the 
veteran cannot qualify for service connection.  See Degmetich 
v. Brown, 104 F.3d 1328, 1330-1332 (upholding requirement of 
a currently existing disability to establish service 
connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is not appropriate without 
evidence of a presently existing disability).  

Finally, the third requirement for service connection is not 
met because the record contains no medical evidence that any 
condition of the veteran is related to anything that happened 
during his service.  The veteran's assertion that his cancer 
of the uvula was connected to his exposure to herbicides 
during service in the Republic of Vietnam is not competent 
evidence on this issue because, as a lay person, he is not 
competent to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor does the statement of 
the veteran's otolaryngologist constitute a medical opinion 
tying the veteran's 1994 cancer of the uvula to his exposure 
to herbicides during service.  Instead, it merely presents 
the general argument that cancer of the uvula should be 
treated in the same manner as the cancers of the respiratory 
system listed in 38 C.F.R. § 3.309(e).  In any event, in his 
September 2005 report, the VA examiner explicitly determined 
that the veteran's uvular cancer is not related to his 
exposure to exfoliative agents.  

Since the evidence is consistently against the claim, there 
is no doubt to be resolved and the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt doctrine inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's May 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
August 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection for 
cancer,  identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence he 
had pertaining to his claim, this veteran was not prejudiced 
because the December 2003 Statement of the Case, issued two 
years before the Supplemental Statement of the Case, included 
the text of 38 C.F.R. § 3.159(b)(1), the November 2004 
decision by the Board specifically advised the veteran that 
he was free to submit additional evidence if he desired, and 
the veteran did submit evidence to VA.  

The RO's letter did not address what evidence was needed with 
respect to the disability rating criteria or the effective 
date for service connection for a cancer of the mouth 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by that omission because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, VA treatment records, 
and providing the veteran with an examination.  


ORDER

Service connection for epidermoid squamous cell carcinoma of 
the uvula localized in the oropharynx, claimed as mouth 
cancer, due to exposure to herbicides, is denied.  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


